270 B.R. 807 (2000)
In re Robert G. BUSHNELL, Jr.
No. 2:00-MC-14.
United States District Court, D. Vermont.
October 4, 2000.

ORDER
SESSIONS, District Judge.
A hearing was conducted on March 20, 2000 to consider the Motion of the Debtor Robert G. Bushnell, Jr., for Stay Pending Appeal and for Immediate Remand. Based upon the record and the arguments of counsel, it is hereby ORDERED:
1. That this Court's Opinion and Order dated October 27, 1998 is vacated (In re Bushnell, 228 B.R. 811 (D.Vt. 1998));
2. That the matter is remanded to the United States Bankruptcy Court for the District of Vermont for the Bankruptcy Court to consider the applicability of the United States Supreme Court's decision in Rotella v. Wood, 528 U.S. 549, 120 S. Ct. 1075, 145 L. Ed. 2d 1047 (2000), to Bushnell's motion for summary judgment;
3. That the Bankruptcy Court address the applicability of equitable tolling, alluded to but not addressed by Judge Conrad in his Memorandum of Decision Granting Debtor's Motion for Summary Judgment (In re Bushnell, 199 B.R. 843, 850 (Bankr. D.Vt.1996));
4. That the Bankruptcy Court may determine whether or not to extend the discovery deadline to permit limited discovery on the issue of equitable tolling, upon motion by the RICO Claimants;
5. That the portion of the Order of the United States Bankruptcy Court entered January 25, 2000, which granted the RICO Claimants' motion for relief from stay is vacated;
6. That the automatic stay provided by 11 U.S.C. § 362 is reinstated;
7. That the remand is without prejudice to the Debtor's right to appeal from the portion of the January 25, 2000 Order of the Bankruptcy Court which denied the Debtor's Rule 37 preclusion motion.